CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this amendment pursuant to Rule 485(a) to the Registration Statement on Form N-1A for Templeton Global Currency Fund (formerly, Templeton Hard Currency Fund) of our report dated December 17, 2015, relating to the financial statements and financial highlights of Templeton Global Currency Fund which appears in the October 31, 2015 Annual Reports to Shareholders of Franklin Templeton Global Trust, which are also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings "Financial Highlights" and "Independent Registered Public Accounting Firm" in such Registration Statement. /s/PricewaterhouseCoopers LLP San
